Citation Nr: 9934379	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for a right lower leg 
disability.

5.  Entitlement to the assignment of a higher disability 
rating for the postoperative orthopedic residuals of a left 
ankle sprain (hereinafter "left ankle orthopedic 
disability"), currently rated as 10 percent disabling. 

6. Entitlement to the assignment of a higher disability 
rating for the postoperative scar of a left ankle sprain 
(hereinafter "left ankle scar disability"), currently rated 
as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, denied 
service connection for bilateral pes planus, a back 
disability, a right knee disability, and a right lower leg 
disability.  The May 1997 rating decision also granted 
service connection for two separate left ankle disabilities, 
assigning a 10 percent rating for a postoperative scar of the 
left ankle, and a 10 percent rating for the orthopedic 
postoperative residuals of a left ankle sprain.  The issue of 
entitlement to the assignment of a disability rating in 
excess of 10 percent for a left ankle postoperative scar, 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran was noted to have asymptomatic, moderate, 
bilateral pes planus upon entry into service.

2.  The veteran is currently diagnosed with mild bilateral 
pes planus valgus. 

3.  There is no medical evidence of a nexus or link between 
the veteran's current back disability and service.

4.  The medical evidence demonstrates that veteran's right 
knee disability is etiologically linked to active service.

5.  There is no current medical disability affecting the 
lower right leg, above the ankle and below the knee.

6.  The veteran's left ankle orthopedic disability is 
productive of symptoms of limitation of motion and 
instability, which are shown by medical evidence to be no 
more than moderate in degree.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's right knee disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).

4.  The veteran's claim of entitlement to service connection 
for a right lower leg disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The schedular criteria for a disability rating in excess 
of 10 percent for a left ankle postoperative disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  




Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Service connection for bilateral pes planus

The veteran essentially contends that her bilateral pes 
planus was aggravated by active service.  Indeed, the 
veteran's October 1991 examination upon entry into service 
found asymptomatic, moderate bilateral pes planus.  The 
service medical records (SMRs) do show that, on occasion, the 
veteran was treated for complaints associated with pes planus 
in May 1993, May 1995, and June 1996.  Bilateral pes planus 
was noted on the veteran's December 1996 examination upon 
separation from service.  The veteran initiated a claim for 
bilateral pes planus in March 1997, shortly after her 
discharge from service. 

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999); Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 322 (1991).  The Board finds, 
however, that in this case the presumption of soundness is 
not for application, as the veteran's enlistment examination 
of October 1991 noted asymptomatic, moderate bilateral pes 
planus.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any chronic 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). 

The post-service medical records include a December 1998 VA 
joints examination report, which contains an impression of 
mild pes planus valgus that is flexible.  The examiner opined 
that "[t]his is unlikley to interfere with her activities of 
daily living or any occupation that she might pursue."

The Board finds that this evidence makes the veteran's claim 
of entitlement to service connection for bilateral pes planus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Grivois; Murphy.  

However, as the Board finds that the VA examiner, in his 
December 1998 VA joints examination report, did not comment 
on whether the veteran sustained a chronic worsening of his 
bilateral pes planus during service that constitutes an 
increase in disability.  Therefore, as additional development 
is necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.  
The details of the remand will be addressed in the remand 
portion of this decision.


II.  Service connection for a back disability

The veteran's SMRs include a January 1996 treatment record 
stating that the veteran had complained of recurring back 
pain.  The assessment was back pain of unknown etiology.  
Treatment records dated in February 1996 and April 1996 both 
assessed the veteran with mechanical thoracic back pain.  
Although the veteran indicated that she suffered from 
recurrent back pain on the report of medical history 
associated with her separation examination report, the actual 
separation examination report made no indication that the 
veteran suffered from any back pathology; indeed, the spine 
and musculoskeletal system were clinically evaluated as 
normal.   

An October 1998 private examination report prepared by Julia 
C. Hirth, M.D, noted that the veteran complained of mid-
thoracic back pain with radiation into the left arm with the 
sensation of periodic tingling.  Objectively, there was 
marked discomfort to palpation over the muscles of the upper 
thoracic region.  The assessment was muscular strain, mid-
back. 

Private medical records from the Baptist Medical Center, 
dated in October 1998, show the veteran received physical 
therapy to treat upper back pain.  

A December 1998 VA general medical examination report 
observed that the veteran had a localized spasm, which caused 
a decrease in range of motion.  The veteran complained of 
chronic pain that would get worse from time to time.  No 
focal deformities of the back were noted.  The impression was 
chronic back pain secondary to spasm.  

A December 1998 VA joints examination report recited the 
veteran's complaints of having a sudden onset of spasms and 
pain in her back between her shoulder blades while in the 
military, that have persisted.  The impression was mechanical 
mid back pain with no evidence of muscle spasm or 
radiculopathic pain found at that time.  A contemporaneous VA 
radiology report of the cervical spine concluded there was a 
loss of normal cervical lordosis and minimal degenerative 
change in the cervical spine.  

The remaining evidence consists of the veteran's RO hearing 
testimony and written statements, in which she contends that 
she had not had problems with her back until service, and 
that thereafter her symptoms of pain and discomfort have 
persisted.  

After a careful review of the claims file, the Board 
concludes that service connection for a back disability must 
be denied as not well grounded.  The service medical records 
show the veteran first complained of back pain in January 
1996, and treatment records show that she was seen for 
continued back complaints until April 1996.  The December 
1996 examination report upon separation from service was 
negative for any back pathology.  The medical evidence of 
record shows that the veteran did not again experience back 
pain until October 1998, more than a year and a half after 
service.  None of the post-service medical records 
demonstrate that a nexus or link exists between the veteran's 
current back pain and the back pain that she experienced in 
service.  As there is no medical evidence of a nexus or link 
between the veteran's currently diagnosed back pain and in-
service back pain, or of medical evidence substantiating 
chronicity or continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and Savage, the veteran's claim of entitlement to 
service connection for a back disability is denied as not 
well grounded.

The only evidence of record to support the veteran's claim of 
service connection for a back disability is the veteran's 
hearing testimony and written contentions.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render her claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed to well-ground the veteran's 
claim is medical evidence showing that her current back 
disability is related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
medical causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


III.  Service connection for a right knee disability

The Board finds that the veteran's claim of entitlement to 
service connection for a right knee disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Grivois; Murphy. 

The SMRs show the veteran was seen in November 1996 for knee 
pain associated with an August 1996 accident that crushed her 
right lower leg between a forklift and a wall.  It was 
observed that the veteran had an antalgic gait.  The 
assessment was probable increased laxity secondary to being 
pregnant.  

A December 1998 VA general medical examination report 
recounted the veteran's complaint of having right knee pain 
ever since the forklift accident in service, which was 
exacerbated with activity.  The impression included right 
knee pain.

A December 1998 VA joints examination report revealed mild 
tenderness anteriorly, which is increased with patellofemoral 
compression, although no crepitus or osteophytes were 
detected.  Range of motion was 0 degrees to 135 degrees of 
flexion.  The impression was "[r]ight knee anterior pain 
most likely patellofemoral joint disease.  This is at least 
as likely as not to have been associated with the crush 
injury experience in 1996.  This may get worse over time, but 
it is unlikely to interfere with her activities of daily 
living."  

After a review of the evidence of record, the Board concludes 
that service connection for a right knee disability is 
warranted.  This conclusion is based on the SMRs, which show 
the veteran did complain of knee pain in November 1996 
associated with the August 1996 forklift accident, and the 
December 1998 VA joints examination report, which stated that 
the veteran's right knee disability was "at least as likely 
as not to have been associated with the crush injury 
experience in 1996."  



IV.  Service connection for a right lower leg disability

At the outset, the Board notes that the veteran was granted 
service connection for the residuals of a right ankle sprain 
and assigned a 10 percent disability rating, pursuant to a 
February 1999 hearing officer decision.  Furthermore, as has 
already been determined herein, the service connection for a 
right knee disability is also warranted.  Therefore, the 
Board observes that the veteran's claim of entitlement to 
service connection for a right lower leg disability is 
restricted to the area of the leg between the right knee and 
right ankle.

The SMRs contain a September 1996 treatment record, which 
states that the veteran complained of pain in the calf area 
since having her right lower leg pinned between a forklift 
and a wall in August 1996.  The SMRs are otherwise silent, 
including the separation examination report, for any 
complaints of, treatment for, and diagnosis of, an injury to 
the right lower leg between the ankle and the knee.  

The only relevant post-service medical evidence on file is a 
December 1998 VA general examination report, which recounted 
the veteran's complaints that she suffers from periodic right 
leg pain as a result of the August 1996 forklift accident in 
service.  The impression included right leg pain.  

The remaining evidence consists of the veteran's RO hearing 
testimony and written statements, in which she contends that 
she has had problems with her right lower leg since the 
forklift accident in service, and that thereafter her 
symptoms of pain and discomfort have persisted.  

After a careful review of the evidence of record, the Board 
concludes that service connection for a right lower leg 
disability must be denied as not well grounded, on the basis 
that there is no medical diagnosis of a current disability of 
the lower right leg (excluding, of course, the veteran's 
previously service-connected right ankle and right knee 
disabilities).  The December 1998 VA general medical 
examination report included only a vague impression of right 
leg pain, without identifying from what part of the leg the 
pain was emanating, or describing any observed abnormalities, 
deformities, or pathology that would be characteristic of 
producing pain or other manifestations of a disability in the 
right lower leg.  Moreover, the impression of right leg pain 
appeared to be based solely on the history of pain as 
described by the veteran.  A bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Therefore, as there is no evidence of a current medical 
diagnosis of a right lower leg disability, the veteran's 
claim is not well grounded.  

The only evidence of record to support the veteran's claim of 
service connection for a right lower leg disability is the 
veteran's hearing testimony and written contentions.  
However, as a matter of law, these statements do not satisfy 
the medical diagnosis or medical nexus requirements and 
cannot, therefore, render her claim well grounded.  Espiritu.  
In other words, what is needed to well-ground the veteran's 
claim is medical evidence showing that her current back 
disability is related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
medical causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette.

V.  Left ankle orthopedic disability rating

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings following awards of service 
connection, and, as such, the claims for higher ratings are 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, and 
the veteran's RO hearing testimony and written statements.  
The Board finds that all relevant evidence regarding the 
veteran's left ankle orthopedic disability rating claim has 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

As previously noted, the May 1997 rating decision granted 
service connection for the postoperative orthopedic residuals 
of a left ankle sprain, on the basis that the SMRs showed the 
veteran underwent a left ankle reconstruction.  This rating 
decision also assigned a 10 percent disability rating, which 
has remained in effect ever since.  

Turning to the post-service medical evidence, a July 1997 VA 
radiology report revealed a normal left ankle joint.  A 
December 1998 VA general medical examination report stated 
the veteran complained of getting left ankle sprains, and 
that her ankle would give out.  The impression was bilateral 
ankle pain. 

A December 1998 VA joints examination report stated that the 
veteran was slightly tender over the anterior talar fibular 
ligament, with no edema noted in the area.  Range of motion 
was to 20 degrees of dorsiflexion and to 35 degrees of 
plantar flexion, and there was slight excessive motion on the 
talar tilt test.  The anterior drawer test was negative.  The 
impression was "[l]eft ankle status post twisting injury and 
ligamentous reconstruction.  There is still some instability 
of the left ankle on the talar tilt test which is most 
significant for calcaneal fibular ligament deficiency."  The 
examiner further opined that the veteran "will continue to 
have pain in this ankle on a chronic basis.  As the injury is 
severe enough to create the injury, she likely had some 
osteochondral injury to the ankle joint itself associated 
with the injury."  A contemporary VA radiology report 
revealed that there was minimal degenerative changes in the 
left ankle joint.   

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's left ankle orthopedic disability is rated 
under, Diagnostic Code 5271, which provides for a 20 percent 
disability rating for marked limitation of motion, and a 10 
percent disability rating for moderate limitation of motion.  
After reviewing the evidence in light of the diagnostic 
criteria, the Board concludes that the range of motion 
measurements recorded, and observations of instability of the 
left ankle, are reflective of moderate limitation of motion, 
but not greater.  The Board notes here that normal 
dorsiflexion is to 20 degrees and normal plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  In the Board's 
judgment, the observed 10 degree deficiency in plantar 
flexion, in and of itself, would not be sufficient to afford 
the veteran the minimum 10 percent disability rating for 
moderate limitation of motion.  However, with the objective 
medical evidence that the veteran also exhibits instability 
or laxity of the left ankle, the assignment of 10 percent 
disability rating for moderate limitation of motion is order.  
The Board concludes, however, that medical evidence of more 
severe symptoms is required to establish entitlement to the 
assignment of a disability in excess of 10 percent.

The Board has also considered Diagnostic Codes 5270, 5272-4, 
which also concern the ankle and provide for disability 
ratings in excess of 10 percent, but finds them inapplicable 
in this case because the medical evidence does not show that 
the veteran has any ankylosis, malunion of the os calcic or 
astragalus, or that there was an astragalectomy.  



Further, the Board acknowledges that 38 C.F.R. §§ 4.40 and 
4.45 are for application here.  However, while the veteran 
does suffer pain of the left ankle, there is no objective 
evidence of additional functional loss due to such symptoms 
so that a disability rating is excess of 10 percent is 
warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  That is, while the veteran's left 
ankle orthopedic disability is symptomatic of some pain, 
there is no clinical indication that her symptoms result in a 
functional limitation to a degree that would support a 
disability rating in excess of 10 percent. 

The Board also finds that the 10 percent disability rating 
for the left ankle orthopedic disability adequately 
represents the extent of the veteran's disabilities over the 
entire time period since its initial assignment, as 
contemplated by Fenderson. 

In addition, the Board finds, as did the RO, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, there has 
been no showing that the veteran's service-connected left 
ankle orthopedic disability has resulted in marked 
interference with her employment or necessitated frequent 
periods of hospitalizations.  Therefore, in the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash, at 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that her left ankle 
orthopedic disability is productive of impairment.  However, 
when viewed in the context of the controlling regulatory 
diagnostic criteria, the Board must conclude that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's left ankle 
orthopedic disability.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolutions of this issue.  The veteran may always 
advance new increased rating claims should the severity of 
his disabilities increase in the future.  


ORDER

The veteran's claim of entitlement to service connection for 
a bilateral pes planus is well grounded.

Evidence of a well-grounded claim not having been received, 
service connection for a back disability is denied.

Entitlement to service connection for a right knee disability 
is granted.

Evidence of a well-grounded claim not having been received, 
service connection for a right lower leg disability is 
denied.

A disability rating in excess of 10 percent for a left ankle 
orthopedic disability is denied. 


REMAND

As noted previously herein, additional development concerning 
the veteran's claim of entitlement to service connection for 
bilateral pes planus is required.  In addition, the Board 
notes that the veteran's May 1998 notice of disagreement 
(NOD) contemplates all of the issues adjudicated in the May 
1997 rating decision, including the initial assignment of a 
10 percent disability rating for a left ankle scar 
disability.  However, it does not appear that the RO issued a 
statement of the case (SOC) as to the left ankle scar or 
otherwise prepared it for appellate review.  Therefore, 
although the NOD has raised this issue for appeal, the Board 
is precluded from adjudicating the merits of the claim at 
this point.  

Accordingly, this case is REMANDED for the following 
additional development:

1.  The veteran should be scheduled for a 
VA orthopedic examination for the 
specific purpose of determining whether 
it is at least as likely as not that the 
veteran's currently diagnosed bilateral 
pes planus is symptomatic, and, if so, 
whether such a disability was chronically 
worsened (aggravated) by active service.  
It is imperative that the claims file be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and that all tests and 
studies deemed necessary should be 
accomplished.  

2.  The RO should then review the 
expanded record.  If the RO's 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

3.  Regarding the issue of entitlement to 
the assignment of a higher rating for a 
left ankle scar disability, the RO should 
furnish the veteran and his 
representative with a statement of the 
case to allow for the timely filing of a 
substantive appeal.  This matter should 
not be returned to the Board unless the 
veteran files a timely substantive 
appeal.   

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

